The plaintiff excepted to the allowance of the defendants’ motion for a directed verdict in this action of tort brought by him to recover for injuries he sustained in a fall from a ladder due to the alleged negligence of the defendants, their agents or servants. The plaintiff, an elevator repairman for eighteen years, went to a building owned by the defendants to service the elevator and proceeded to the top floor of the building. In order to reach the overhead of the elevator he entered a utility room where he “saw a wooden ladder on a *7652x4 header” at the top of a partition which was approximately seven or eight feet from the floor upon which he was standing. This ladder had been placed in position by the building superintendent who had employed it from time to time. The plaintiff reached the ladder by piling three five gallon cans together enabling him to pull himself onto the header. While doing so he noticed “that the right hand side of the ladder had one nail toenailed into the right leg” but he did not see the left leg of the ladder. He ascended the ladder without incident but while later attempting to descend it and while carrying a seven pound governor, a part of the elevator machinery, the ladder “immediately turned or twisted from left to right,” pivoting on the right leg. The plaintiff lost his balance and fell a distance of seventeen feet causing his personal injuries. There was no error. The plaintiff was an experienced elevator repairman, and as the servant of an independent contractor making repairs on the premises of the owners took them as he found them. Slight inspection would have indicated to the plaintiff exactly how the ladder was secured. Any defect was not hidden or concealed in these circumstances. The defendants committed no breach of any duty owed by them to the plaintiff. Favereau v. Gabele, 262 Mass. 118, 119. Williams v. United Men’s Shop, Inc. 317 Mass. 319, 320.
John A. Ryan for the plaintiff.
Edward J. Barshak for the defendants.

Exceptions overruled.